DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 21 December 2020 has been entered.  Claims 1-26 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feier (U.S. Patent 4,726,932).
Regarding claim 13, Feier discloses a sequencing manifold for supply of one or more supply services to a fluid processing assembly, the sequencing manifold comprising:

a fixed plate 1 having a top surface proximate to the bottom surface of the movable plate (top and bottom are relative terms and by rotating the apparatus 180 degrees from the orientation of FIG. 1 results in this relationship) and having one or more supply ports 2, 3 and one or more control ports 2', 3' in fluid connection with one or more of the plurality of sequence ports or set of sequence ports to supply the one or more supply services to the fluid processing assembly,
wherein, the movable plate is sequentially translatable with respect to the fixed plate along a vector of lineal translation or rotational translation, or a combination of lineal translation and rotational translation, such that at least one of the one or more of the supply ports and at least one of the one or more control ports are engaged or interrupted with the plurality of sequence ports or set of sequence ports to direct sequentially timed supply services in a temporal sequence to supply the one or more supply services to the fluid processing assembly through a change of the relative position of the movable plate with respect to the fixed plate,
wherein (i) the movable plate translates to a first position (FIG. 1) to engage at least one of the one or more supply ports and at least one of the one or more control ports with at least one of the plurality of sequence ports or at least one of the set of sequence ports to deliver the supply services to the fluid processing assembly, and (ii) the movable plate translates past the one or more supply ports and the one or more control ports to a second position (between FIG. 1 and 2) to interrupt the supply services to the fluid processing assembly, and (iii) the movable plate translates to a third (FIG. 2) and subsequent positions, where the position of the movable plate after translation becomes a new first position, followed by translation of the movable plate in sequence to a new second and subsequent positions, to engage or interrupt fluid communication between the one or more supply ports and the 
Regarding claim 14, Feier discloses the sequencing manifold comprises one or two fixed plates and a single plate translatable relative to the fixed plate or plates (FIG. 1-3).
Regarding claim 15, Feier discloses the one or more supply services comprises gases at supra-ambient pressures, vent to ambient pressure, gases at sub-ambient pressures, fluids, or solutions.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114 II. 
Regarding claim 16, Feier discloses the one or more supply services comprises gases at supra-ambient pressures, vent to ambient pressure, gases at sub-ambient pressures, fluids, or solutions.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Applicant’s assertion that Feier does not disclose a third position, and that it only has two positions (shown in FIG. 1 and 2 respectively) is improper.  In order for the movable plate to get from its position in FIG. 1 to the position of FIG. 2, the movable plate moves through a number of sequential positions.  As such, at the midway point between the positions of FIG. 1 and FIG. 2 there exists a position where there the fluid is blocked from passing through the ports.  As such, at this position, the limitation of a second position is met.  The position illustrated in FIG. 2 is therefore interpreted as the third 
Lastly, applicant argues on page 11 last paragraph of the remarks that Feier lacks a “third plate” that after translation becomes a first new position. Respectfully, claim 1 does not require a third plate, so the arguments are not commensurate in scope and amount to a mere statement of patentability without clearly addressing the elements applied via the primary reference. Thus the argument cannot be found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753